Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the claims
Claims 1, 5, 7 is/are amended and claims 11, 12 are added.  Currently claims 1-12 are pending in this application.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boardman (1900632) in view of McHugh (5103862), further in view of Allan (2011603).
Regarding claim(s) 1 and 5, Boardman, (Fig. 2), discloses an assembled modular fire protection wet piping valve manifold (Page 3, col 1 line 16) comprising: a check valve assembly having: a valve body 5 defining an inlet (above 25), an outlet 7 and a fluid flow channel therebetween, a check valve 14-9a positioned within the fluid flow channel of the valve body and comprising an endless valve seat 11 and a pivotably mounted clapper disk 9a-91, the check valve being movable between a closed position, wherein the clapper disk is in sealed engagement with the endless valve seat 11 (being round), and an open position, wherein the clapper disk is spaced away from the endless valve seat 11, according to a pressure differential across the clapper disk; an opening (on the right side of 5 in Fig 2) in a sidewall of the valve body, the opening being sized and dimensioned to clear passage of the check valve (being larger than the check valve); a mounting plate 19 removably and sealingly mountable on the valve body to cover the opening; and a first port (for 28) the first port being located upstream of the outlet 7 and downstream of the endless valve seat 11 and being in continuous fluid communication with the fluid flow channel; a single module, combination test, drain valve 36 fluidly connected to the valve body downstream of the check valve; and a control assembly 25 having: an inlet, an outlet and a fluid flow channel therebetween, the outlet of the control assembly being mechanically coupled and fluidly sealed with the inlet of the spool pipe, and a control valve (shut off valve in 25) positioned within the fluid flow channel of the control assembly, and being movable between an open position, permitting fluid flow across the control valve, and a closed position, substantially preventing fluid flow across the control valve, irrespective of a pressure 
Boardman discloses fails to disclose a second port with pressure gauge. Allan (Fig. 2), teaches a fire protection piping valve manifold comprising a check valve assembly 20 with a sensor port downstream of clapper 32 and connected to a pressure gauge.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Boardman with a sensor port in check valve assembly downstream of clapper connected to a gauge as taught by Allan in order to provide an indication of system pressure.  
Boardman as modified discloses a test/drain valve 36 connected to the valve body downstream of the check valve but fails to disclose a test/drain valve as a single module, combination test, drain and pressure relief valve. McHugh, (Fig. 1, 55a-57b), teaches a test/drain valve as a single module, combination test, drain and pressure relief valve 42 having a body having a plurality of independent and fluidly connectable flow ports 66,; a first port 66 of the plurality of flow ports being fluidly connected at an inlet side thereof to the valve body 36-40 (in Fig 1), the inlet side of the first port 66 being an inlet of the single module; a second port 68 of the plurality of flow ports having the pressure relief valve 502 mounted an outlet thereof; a third port 64 of the plurality of flow ports having an outlet configured to removably connect with a drainage pipe 54; an internal flow valve configured to direct fluid communication between the first port, the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Boardman as modified with test/drain valve formed as a single module, combination test, drain and pressure relief valve with pressure relief and drain ports selectively connected to the inlet port by lever controlled internal valve as taught by McHugh in order to provide additional capability of pressure relief to the drain port to avoid overpressure in the system.  
Boardman as modified fails to disclose a spool with mechanically independent flow switch immediately downstream of control assembly 25. McHugh, Fig 1, teaches a spool pipe (piping between 36 and 40) immediately upstream of control assembly 36 having: an inlet, an outlet and a fluid flow channel therebetween, the outlet of the spool pipe being mechanically coupled and fluidly sealed with the inlet of the test branching body 40; a mechanically independent flow switch 38 mounted to the spool pipe.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Boardman as modified with a spool with mechanically independent flow switch immediately downstream of control assembly and having outlet connected to inlet of the test branch body (which is the check valve assembly in Boardman) as taught by McHugh in order to provide a flow indicating capability.  
As to claim 2, Boardman shows the control assembly 25 further comprises a selectively rotatable control arm (shown extending out of 25 in Fig 2) operatively 
As to claim 3, the check valve further comprises a biasing member 50 to bias the clapper disk 9a-91 into the closed position.
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boardman (1900632) in view of McHugh (5103862), further in view of Allan (2011603) and Miller et al (6343615).
As to claim 6, Boardman as modified fails to disclose the shut-off valve 25 as butterfly valve.  Miller, Fig 2,5 shows a shut-off valve in the form of a butterfly valve 33.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Boardman as modified with shut-off valve in the form of a butterfly valve as taught by Miller as an art-recognized functionally equivalent substitute valving mechanism yielding predictable results of flow regulation.
Regarding claim 7, Boardman, (Fig. 2), discloses an assembled modular fire protection wet piping valve manifold (Page 3, col 1 line 16) comprising: a check valve assembly having: a valve body 5 defining an inlet (above 25), an outlet 7 and a fluid flow channel therebetween, a check valve 14-9a positioned within the fluid flow channel of the valve body and comprising an endless valve seat 11 and a pivotably mounted clapper disk 9a-91, the check valve being movable between a closed position, wherein the clapper disk is in sealed engagement with the endless valve seat 11 (being round), and an open position, wherein the clapper disk is spaced away from the endless valve seat 11, according to a pressure differential across the clapper disk 9a-91; an opening 
Boardman discloses fails to disclose a second port with pressure gauge. Allan (Fig. 2), teaches a fire protection piping valve manifold comprising a check valve assembly 20 with a sensor port downstream of clapper 32 and connected to a pressure gauge.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Boardman with a sensor port in check valve assembly downstream of clapper 
Boardman as modified discloses a test/drain valve 36 connected to the valve body downstream of the check valve but fails to disclose a test/drain valve as a single module, combination test, drain and pressure relief valve. McHugh, (Fig. 1, 55a-57b), teaches a test/drain valve as a single module, combination test, drain and pressure relief valve 42 having a body having a plurality of independent and fluidly connectable flow ports 66,; a first port 66 of the plurality of flow ports being fluidly connected at an inlet side thereof to flow channel of the valve body 36-40 (in Fig 1), the inlet side of the first port 66 being an inlet of the single module; a second port 68 of the plurality of flow ports having the pressure relief valve 502 mounted an outlet thereof; a third port 64 of the plurality of flow ports having an outlet configured to removably connect with a drainage pipe 54; an internal flow valve configured to direct fluid communication between the first port, the second port and the third port; and a lever 82 configured to control the internal flow valve.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Boardman as modified with test/drain valve formed as a single module, combination test, drain and pressure relief valve with pressure relief and drain ports selectively connected to the inlet port by lever controlled internal valve as taught by McHugh in order to provide additional capability of pressure relief to the drain port to avoid overpressure in the system.  
Boardman as modified fails to disclose a spool with mechanically independent flow switch immediately downstream of control assembly 25. McHugh, Fig 1, teaches a spool pipe (piping between 36 and 40) immediately upstream of control assembly 36 having: an inlet, an outlet and a fluid flow channel therebetween, the outlet of the spool pipe being mechanically coupled and fluidly sealed with the inlet of the test branching body 40; a mechanically independent flow switch 38 mounted to the spool pipe.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Boardman as modified with a spool with mechanically independent flow switch immediately downstream of control assembly and having outlet connected to inlet of the test branch body (which is check valve assembly in Boardman) as taught by McHugh in order to provide a flow indicating capability.  
Boardman as modified fails to disclose the shut-off valve 25 as butterfly valve.  Miller, Fig 2,5 shows a shut-off valve in the form of a butterfly valve 33.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Boardman as modified with shut-off valve in the form of a butterfly valve as taught by Miller as an art-recognized functionally equivalent substitute valving mechanism yielding predictable results of flow regulation.
As to claim 8, Boardman shows the control assembly 25 further comprises a selectively rotatable control arm (shown extending out of 25 in Fig 2) operatively coupled with the control valve to move the control valve between the open position and the closed position.
As to claim 9, the check valve further comprises a biasing member 50 to bias the clapper disk 9a-91 into the closed position.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boardman (1900632) in view of McHugh (5103862), further in view of Allan (2011603) and McHugh-IV (20120055686).
Boardman as modified discloses a first port with gauge (in view of McHugh) but fails to disclose a second port shut by a sealing adapter. McHugh-IV, Fig 1,2, teaches a first port 41 with gauge 44 and a second parallel port 48 removably shut by a threaded sealing adapter 49 (Para 37).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Boardman as modified with gauge port having a second parallel port removably shut by a threaded sealing adapter  as taught by McHugh-IV in order to provide enable gauge installation on either side of the valve.  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boardman (1900632) in view of McHugh (5103862), further in view of Allan (2011603), Miller et al (6343615) and McHugh-IV (20120055686).
Boardman as modified discloses a first port with gauge (in view of McHugh) but fails to disclose a second port shut by a sealing adapter. McHugh-IV, Fig 1,2, teaches a first port 41 with gauge 44 and a second parallel port 48 removably shut by a threaded sealing adapter 49 (Para 37).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by .  
Claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (20140374125) in view of  Gieseler (2505761), further in view of Miyamoto (JP2003149021A).
Johnson, Fig 1, discloses an assembled modular fire protection wet piping valve manifold 20-36 comprising: a check valve assembly 22-36,36 having: a valve body defining an inlet (at 22), an outlet (at right side flange 36) and a fluid flow channel therebetween, a check valve 22 positioned within the fluid flow channel of the valve body; and a first port 28 and a second port (between 36,36 for connection to 34), each of the first port and the second port being located upstream of the outlet and downstream of the check valve and being in continuous fluid communication with the fluid flow channel; a pressure gauge 26 connected to the first port; a drain/test valve assembly 34 fluidly connected to the valve body downstream of the check valve 22; a spool pipe (connecting pipe between 18,22) having: an inlet 20, an outlet 24 and a fluid flow channel therebetween, the outlet of the spool pipe being mechanically coupled and fluidly sealed with the inlet of the valve body 22-36,36; and a control assembly 18 having: an inlet, an outlet and a fluid flow channel therebetween, the outlet of the control assembly being mechanically coupled and fluidly sealed with the inlet of the spool pipe, and a control valve 18 positioned within the fluid flow channel of the control assembly, and being movable between an open position, permitting fluid flow across the control valve, and a closed position, substantially preventing fluid flow across the control valve, 
Johnson fails to disclose check valve structural details. Gieseler, Fig 4,5, teaches a check valve comprising an endless valve seat 37 and a pivotably mounted clapper disk 48, the check valve being movable between a closed position, wherein the clapper disk is in sealed engagement with the endless valve seat, and an open position, wherein the clapper disk is spaced away from the endless valve seat, according to a pressure differential across the check valve; an opening (for plate 25) in a sidewall thereof, the opening being sized and dimensioned to clear passage of the check valve; a mounting plate 25 removably and sealingly mountable on the valve body to cover the opening. The endless valve seat is oriented substantially perpendicular 37 to the fluid flow channel such that the clapper disk 48 is also oriented substantially perpendicular to the fluid flow channel in the closed position thereof.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Johnson with clapper disk type check valve with crosswise to flow valve seat and with valve body having a plate closing an access opening as taught by Gieseler as an art-recognized substitute check valve structure yielding predictable results of one way flow and to enable disk retrieval for maintenance/check-up.  
Johnson as modified discloses a drain/test valve assembly 34 connected to the valve body downstream of the check valve but fails to disclose a test/drain valve as a single module, combination test, drain and pressure relief valve. McHugh, (Fig. 1, 55a-57b), teaches a test/drain valve as a single module, combination test, drain and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Johnson as modified with test/drain valve formed as a single module, combination test, drain and pressure relief valve with pressure relief and drain ports selectively connected to the inlet port by lever controlled internal valve as taught by McHugh in order to provide additional capability of pressure relief to the drain port to avoid overpressure in the system.  
Johnson as modified discloses flow switch 30 downstream of check valve but fails to disclose mechanically independent flow switch in the spool upstream of the check valve. Miyamoto, Fig 1, teaches a spool pipe (piping between 26 and 3a) immediately upstream of check valve having: an inlet, an outlet and a fluid flow channel therebetween, the outlet of the spool pipe being mechanically coupled and fluidly sealed with the inlet of the check valve; a mechanically independent flow switch 10,11 mounted to the spool pipe.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Johnson as modified with a mechanically independent flow switch in the spool upstream of the check valve as taught by Miyamoto as an art recognized substitute flow switch location yielding predictable results of flow indication.  
Claims 7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (20140374125) in view of  Gieseler (2505761), further in view of Miyamoto (JP2003149021A) and Miller et al (6343615).
Johnson, Fig 1, discloses an assembled modular fire protection wet piping valve manifold 20-36 comprising: a check valve assembly 22-36,36 having: a valve body defining an inlet (at 22), an outlet (at right side flange 36) and a fluid flow channel therebetween, a check valve 22 positioned within the fluid flow channel of the valve body; and a first port 28 and a second port (between 36,36 for connection to 34), each of the first port and the second port being located upstream of the outlet and downstream of the check valve and being in continuous fluid communication with the fluid flow channel; a pressure gauge 26 connected to the first port; a drain/test valve assembly 34 fluidly connected to the valve body downstream of the check valve 22; a spool pipe (connecting pipe between 18,22) having: an inlet 20, an outlet 24 and a fluid flow channel therebetween, the outlet of the spool pipe being mechanically coupled and fluidly sealed with the inlet of the valve body 22-36,36; and a control assembly 18 having: an inlet, an outlet and a fluid flow channel therebetween, the outlet of the control assembly being mechanically coupled and fluidly sealed with the inlet of the spool pipe, and a control valve 18 positioned within the fluid flow channel of the control assembly, 
Johnson fails to disclose check valve structural details. Gieseler, Fig 4,5, teaches a check valve comprising an endless valve seat 37 and a pivotably mounted clapper disk 48, the check valve being movable between a closed position, wherein the clapper disk is in sealed engagement with the endless valve seat, and an open position, wherein the clapper disk is spaced away from the endless valve seat, according to a pressure differential across the check valve; an opening (for plate 25) in a sidewall thereof, the opening being sized and dimensioned to clear passage of the check valve; a mounting plate 25 removably and sealingly mountable on the valve body to cover the opening. The endless valve seat is oriented substantially perpendicular 37 to the fluid flow channel such that the clapper disk 48 is also oriented substantially perpendicular to the fluid flow channel in the closed position thereof.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Johnson with clapper disk type check valve with crosswise to flow valve seat and with valve body having a plate closing an access opening as taught by Gieseler as an art-recognized substitute check valve structure yielding predictable results of one way flow and to enable disk retrieval for maintenance/check-up.  
Johnson as modified discloses a drain/test valve assembly 34 connected to the valve body downstream of the check valve but fails to disclose a test/drain valve as a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Johnson as modified with test/drain valve formed as a single module, combination test, drain and pressure relief valve with pressure relief and drain ports selectively connected to the inlet port by lever controlled internal valve as taught by McHugh in order to provide additional capability of pressure relief to the drain port to avoid overpressure in the system.  
Johnson as modified discloses flow switch 30 downstream of check valve but fails to disclose mechanically independent flow switch in the spool upstream of the check valve. Miyamoto, Fig 1, teaches a spool pipe (piping between 26 and 3a) immediately upstream of check valve having: an inlet, an outlet and a fluid flow channel therebetween, the outlet of the spool pipe being mechanically coupled and fluidly sealed 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Johnson as modified with a mechanically independent flow switch in the spool upstream of the check valve as taught by Miyamoto as an art recognized substitute flow switch location yielding predictable results of flow indication.  
Johnson as modified fails to disclose the shut-off valve 25 as butterfly valve.  Miller, Fig 2,5 shows a shut-off valve in the form of a butterfly valve 33.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Johnson as modified with shut-off valve in the form of a butterfly valve as taught by Miller as an art-recognized functionally equivalent substitute valving mechanism yielding predictable results of flow regulation.
Response to Arguments
Applicant's arguments filed 20/07/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding Boardman that “Boardman employs multiple flow control valves upstream of the check valve 9a. For example, Boardman employs at least control valves 231, 401, 411” are not persuasive since control valve (shut off valve in 25) is the sole flow control valve of the manifold upstream of the check valve 9a.  The upstream of check valve 9a is vertical flow path in which the check valve and control valve are placed. There are no other flow control devices in vertical flow path.  The 
Regarding claim 11 and 12, Gieseler is cited to show incorporation of perpendicularly oriented valve seat.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753